DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-10, and 14-24 are pending. Claims 1, 3, 5-9, and 14-15 are currently amended. Claims 2 and 11-13 are cancelled. Claims 16-24 are newly added. 
In view of the amendment, filed on 12/10/2021, the following objections and rejections are withdrawn from the previous Office Action, mailed 09/10/2021:
Objection to claim 15
All objections to the specification
Objections to the drawings (all but one of the drawing objections are overcome – detailed in “Drawings” section below)
Rejection of claims 3, 5-9, and 11-15 under 35 U.S.C. 112(b)

The following rejections are maintained for the reasons of record as given in the previous Office Action. The bases of these rejections are the same as given in the Office Action mailed on 09/10/2021.
The new grounds of rejection are necessitated by addition of new claims 16-24.

New Grounds of Rejection
Drawings
Replacement drawings were received on 12/10/2021.  The drawings were previously objected to because reference characters “804A” and “804B” in Fig. 6 were used to designate both the x crossbeams and the mechanisms that move the units in the y direction. The replacement drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because it appears, in Fig. 6, that reference character “804A” 

Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 18 recites the limitation “a vacuum source…to evacuate the powder therein,” in lines 2-3. The specification describes “a vacuum source” connected to the inlet 102 and/or outlet 104 so as to pull the loose powder material from the passageways ([0050]) and mentions evacuating loose powder material from the passageways ([0048]-[0049], [0052]), however the disclosure does not appear to provide corresponding structure for the generic placeholder “a vacuum source”.
Claim 22 recites “a control system individually controls the flowing the gas and the collecting the gas.” The disclosure provides corresponding structure for “a control system,” that can perform the function of independently regulating the flow of fluid through the passageways, which includes one or more computing devices, including one or more processors (e.g., microprocessor, microcontroller, integrated circuit, logic device, or other suitable processing device); one or more memory devices; and a communication interface (e.g., transmitters, receivers, ports, controllers, antennas, or other suitable components) ([0053]-[0056], Fig. 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites the claim limitation “a vacuum source…to evacuate the powder,” in lines 2-3, which invokes 35 U.S.C. 112(f) and must be interpreted to cover the corresponding structure in the specification and “equivalents thereof.” The specification describes “a vacuum source” connected to the inlet 102 and/or outlet 104 so as to pull the loose powder material from the passageways ([0050]) and mentions evacuating loose powder material from the passageways ([0048]-[0049], [0052]), however the disclosure does not provide corresponding structure for the generic placeholder “a vacuum source,” as required for the interpretation under 35 U.S.C. 112(f). The written description does not adequately link, associate, or describe particular structure to perform the recited function, and one of skill in the art would not understand the specification to disclose a structure.
Claim 20 recites “wherein the gas includes ethylene glycol, diethylene glycol, or propylene glycol.” The specification provides in paragraph [0051] that “the fluid may be… [an] other suitable organic chemical (e.g., ethylene glycol, diethylene glycol, or propylene glycol),” however the disclosure does not specify that any of these substances are provided as a gas. The claim limitation therefore introduces an embodiment which lacks support in the original disclosure and constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim limitation “a vacuum source…to evacuate the powder,” in lines 2-3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes “a vacuum source” connected to the inlet 102 and/or outlet 104 so as to pull the loose powder material from the passageways ([0050]) and mentions evacuating loose powder material from the passageways ([0048]-[0049], [0052]), however the disclosure does not provide corresponding structure for the generic placeholder “a vacuum source” which performs the function of evacuating the powder. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further, Claim 20 recites the limitation “wherein the gas includes ethylene glycol, diethylene glycol, or propylene glycol.” In consideration of the specification, it is unclear how the gas includes any of the listed substances. The listed substances are known heat transfer fluids as liquids or in aqueous solution, however the disclosure does not provide for their provision specifically as a gas. It is therefore unclear if the limitation is intended to recite that a fluid or a liquid includes ethylene glycol, diethylene glycol, or propylene glycol, or something different, and one skilled in the art would not understand the metes and bounds of the claim. For the purpose of examination, and in light of the specification, the claim 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10518328 B2 ("DeMuth"), in view of US 10245681 B2 ("Koerber").

Regarding claim 1, DeMuth discloses a method for making an object from powder (Col. 1, lines 58-60), the method comprising: applying a layer of powder on a build platform (Col. 21, lines 52-54), irradiating at least part of the layer of powder to form a build envelope comprising a build wall (Col. 8, lines 15-16; Col. 21, lines 48-60; Col. 22, lines 42-45, 65-66), wherein the object is built within the build envelope (the printed walls are “walls of a build chamber,” and “support previously deposited layers consisting of powder and printing object(s),” Col. 22, lines 48, 62-63, 65-66); moving at least one of the build platform downward or a build unit positioned over the build platform upward in a direction substantially normal to the layer of powder (Col. 10, line 64 – Col. 11, line 4; Col. 19, lines 6-10; Col. 22, lines 60-61; Col. 23, lines 59-65); and repeating the prior steps to form the build wall (Col. 22, lines 21-26), wherein the build wall defines at least one passageway therein (Col. 22, lines 27-29). DeMuth further discloses that temporary walls can be produced to have pipes or cavities (“fluid passageways”) able to support fluid flow in order to improve thermal management (Col. 22, lines 27-39).
DeMuth does not explicitly disclose the at least one internal cavity defined by the build wall of the layer on the build platform and that the at least one passageway has an inlet and an outlet defined in the layer of powder.
Koerber, analogous in the field of additive manufacturing with the use of powder material, teaches a passageway (“pipeline”) having at least one internal cavity defined by the layer on the build 
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to modify the method of forming a build envelope comprising a build wall, wherein the object is built within the build envelope, taught by DeMuth, with the pipeline having an inlet and outlet defined in the layer of powder on the build platform disclosed by Koerber in order to heat and/or cool the object being manufactured as it is generated and counteract undesired effects resulting from uncontrolled temperature (Col. 2, line 62 – Col. 3, line 27; Col. 12, lines 43-53).

Regarding claim 3, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. DeMuth discloses the concept of cavities or passageways formed in the temporary walls, however DeMuth does not explicitly disclose that successive layers of the build wall define cavities adjacent to each other to eventually define the at least one passageway.
Koerber further teaches the pipeline is generated such that successive layers define cavities adjacent to each other to eventually define the passageway (“hollow body structure”) during the build 
It would have been obvious to a person of ordinary skill in the art to modify the method of forming a build envelope comprising a build wall containing a fluid passageway(s) disclosed by DeMuth with the method wherein successive layers define cavities adjacent to each other to eventually define the at least one passageway from Koerber for reasons set forth in claim 1.

Regarding claim 4, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. DeMuth further discloses that air, nitrogen, or other suitable gas can be transferred through fluid passageways produced in the temporary walls to improve thermal management (Col. 22, lines 32-35). 
DeMuth fails to disclose that the inlet of the at least one passageway is in fluid communication with a gas supply through an inlet aperture in the build platform, and the outlet of the at least one passageway is in fluid communication with an outlet aperture in the build platform.
Koerber further teaches the inlet of the passageway is in fluid communication with a gas supply through an inlet aperture in the build platform, and the outlet of the at least one passageway is in fluid communication with an outlet aperture in the build platform (Col. 5, line 66 – Col. 6, line 6; Col. 6, lines 
It would have been obvious to one of ordinary skill in the art to further modify the method of DeMuth in view of Koerber to incorporate the inlet of the passageway being in fluid communication with a gas supply through an inlet aperture in the build platform and the outlet being in fluid communication with an outlet aperture in the build platform, as taught by Koerber, for reasons set forth in claim 1.

Regarding claim 5, DeMuth in view of Koerber discloses the limitations as set forth for claim 4. 
DeMuth fails to disclose flowing a gas through the inlet aperture of the build platform into the inlet of the passageway.
Koerber further describes that the pipeline generated by the method disclosed (with “supply” end and “discharge” end connected to the functional interface) is configured according to the intended application (heating or cooling) to have a gaseous or liquid medium flowing through it (Col. 7, lines 32-44; Fig. 2), therefore Koerber teaches flowing a gas through the inlet aperture of the build platform into the inlet of the passageway. 
It would have been obvious to one of ordinary skill in the art to further modify the method of DeMuth in view of Koerber to incorporate flowing a gas through the inlet aperture of the build platform into the inlet of the passageway, as taught by Koerber, for reasons set forth in claim 1.

Regarding claim 6, DeMuth in view of Koerber discloses the limitations as set forth for claim 5. DeMuth describes circulation of the fluid through the temporary walls for thermal management (Col. 22, 
Koerber further describes that by way of the pipeline and the functional circuit, the fluid exiting through the discharge end is routed back to the supply/feed device prior to re-circulation, so that means for acting on the already completed area can propagate (Col. 4, lines 4-16; Fig. 2). Koerber therefore teaches collecting the gas from the passageway and the build platform through the outlet. 
It would have been obvious to one of ordinary skill in the art to further modify the method of DeMuth in view of Koerber to incorporate collecting the fluid from the passageway and the build platform through the outlet, as taught by Koerber, for reasons set forth in claim 1.

Regarding claim 7, DeMuth in view of Koerber discloses the limitations as set forth for claim 6. DeMuth describes circulation of the fluid through the temporary walls for thermal management (Col. 22, lines 35-38) and cooling of fluids outside of the build chamber (Col. 22, lines 18-24), but DeMuth does not explicitly disclose cooling the collected gas from the outlet and recirculating the gas through the passageway of the build envelope.
Koerber teaches that the supply/feed device has the capability to control the temperature of the media from the discharge end of the pipeline (Col. 9, lines 41-45) and can therefore cool the collected fluid from the outlet prior to recirculation of the fluid through the passageway. Koerber discloses that the supply/feed device is put into operation and a gaseous or liquid cooling or heating medium is transported in the functional circuit created by the supply/feed device, the functional interface, and the pipeline in order to realize a heat exchanger (Col. 12, lines 43-49). Koerber further discloses that the supply/feed device, which is connected to the functional interface in order to receive fluid from the discharge end of the pipeline and supply (recirculate) fluid in the functional circuit (Col. 4, lines 4-16; Col. 12, lines 21-49; Fig. 2), enables the gaseous and/or liquid media required for conductive and/or chemical action to be provided at a desired temperature and a desired pressure (Col. 9, lines 41-45). 


Regarding claim 8, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. 
DeMuth does not disclose a preference with regard to the geometry or configuration of the at least one passageway, nor that it is defined by two substantially straight channels joined at an interface connection. 
Koerber discloses the passageway is defined by two substantially straight channels joined at an interface connection (Fig. 2 displays a passageway comprised of two substantially straight, vertical channels joined by a horizontal connection).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the passageway configuration of DeMuth with the at least one passageway comprising straight channels joined at an interface connection as taught by Koerber because this is a substitution of equivalent elements yielding predictable results. Here, both DeMuth and Koerber teach the passageways functioning for thermal management (DeMuth – Col. 22, lines 27-39; Koerber – Col. 3, lines 13-27).

Regarding claim 9, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. DeMuth does not disclose a preference with regard to the geometry or configuration of the passageway, and DeMuth does not disclose that the at least one passageway forms an arch from the inlet to the outlet. 
Koerber discloses that the geometric shape of the process-influencing device (pipeline) is adapted to the geometry of the already completed area of the component in order to improve efficiency when 
One of ordinary skill in the art would find a shape modification obvious if there is no evidence that the particular configuration of the claimed shape was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B). The instant disclosure does not provide an indication that any specific shape of the passageway, including the shape of an arch from the inlet to the outlet, is significant in terms of, for example, cooling efficiency, or any other reason. The instant disclosure instead states that the passageways are formed such that each passageway has an inlet and an outlet, with any suitable shape formed by the passageways therebetween ([0047]).
The claimed configuration therefore is a matter of choice, and a person of ordinary skill in the art would have found it obvious to modify the shape of the at least one passageway of DeMuth in view of Koerber to form an arch from the inlet to the outlet.
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the at least one passageway configuration of DeMuth with the at least one passageway comprising arched channels as suggested by Koerber because of reasons set forth in claim 8.

Regarding claim 10, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. 
DeMuth is not specific as to a quantity of passageways within a build wall and the passageways being nested on each other to form a plurality of independent passageways. 
Koerber discloses a plurality of process-influencing devices (Col. 5, line 51).  Koerber further discloses a nested configuration of process-influencing devices of the electrical conductor variant (Fig. 1), and that electrical conductors and pipelines for conducting fluid media are both process-influencing devices within the scope of the invention with equivalent functions of thermal transfer (Col. 3, lines 14-27; Col. 4, lines 4-18; Col. 6, lines 63-67). It would therefore be obvious to substitute one for the other 
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the passageway configuration of DeMuth with the plurality of nested passageways as taught by Koerber because of reasons set forth in claim 8. 

Regarding claim 15, DeMuth discloses a method for making an object from powder (Col. 1, lines 58-60), the method comprising: applying a layer of powder on a build platform (Col. 21, lines 52-54), irradiating at least part of the layer of powder to form a build envelope (Col. 8, lines 15-16; Col. 21, lines 55-60; Col. 22, lines 5-7, 42-45), wherein the object is built within the build envelope (the printed walls are “walls of a build chamber,” and “support previously deposited layers consisting of powder and printing object(s),” Col. 22, lines 48, 62-63, 65-66); moving at least one of the build platform downward or a build unit positioned over the build platform upward in a direction substantially normal to the layer of powder (Col. 10, line 64 – Col. 11, line 4; Col. 19, lines 6-10; Col. 22, lines 60-61; Col. 23, lines 59-65); applying another layer of powder on the build platform (Col. 22, lines 21-24); and irradiating at least part of a layer of powder to form a build envelope (increasing the height of the first walls) (Col. 8, lines 15-16; Col. 22, lines 24-26, 43-45).
DeMuth further discloses that temporary walls can be produced to have pipes or cavities (“fluid passageways”) able to support fluid flow in order to improve thermal management (Col. 22, lines 27-39).
DeMuth does not explicitly disclose the at least two internal cavities defined by the build envelope of the layer on the build platform, with the first cavity located on an inlet defined within the build platform and a second cavity located on an outlet defined within the build platform; that first and second cavities of successive layers align with the first and second cavities of the build envelope; or that the aligned internal first and second cavities eventually define a first passageway during the build process. DeMuth further does not explicitly disclose repetition of steps (c) through (e) to form the build envelope as claimed.

One skilled in the art would recognize that repetition of steps (c) through (e) would be expected in such an additive manufacturing process, where three-dimensional products are built in a repetitive, layer-by-layer fashion (DeMuth – Col. 8, lines 24-25; Koerber – Col. 1, lines 24-43), and would yield predictable results.


Regarding claim 16, DeMuth in view of Koerber teaches the limitations as set forth for claim 1. DeMuth does not explicitly disclose that the build envelope comprises at least a substantial portion of an unfused deposited powder.
DeMuth further discloses that powder may be selectively distributed across the build area in pre-defined walled areas created during the additive manufacturing process (Col. 22, lines 57-59), and that with the appropriate powder dispensing equipment and logic, powder can be dispersed just enough to cover between the walled areas where powder is needed (Col. 23, lines 19-25). By teaching that powder is intentionally distributed selectively into the boundary defined by the built walls, one of ordinary skill would find that DeMuth teaches the build envelope comprises at least a substantial portion of an unfused deposited powder, if not all of the unfused deposited powder. DeMuth teaches that, advantageously, this can save a tremendous amount of time, weight and/or powder per layer (Col. 23, lines 24-25). 
It would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to ensure that the build envelope comprises at least a substantial portion of an unfused deposited powder, in order to save time, weight, and/or powder per layer, as taught by DeMuth.

Regarding claim 17, DeMuth in view of Koerber teaches the limitations as set forth for claim 16. DeMuth does not explicitly disclose the unfused deposited powder is entirely within the build envelope.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing of the invention to ensure that the unfused deposited powder is entirely within the build envelope, in order to save time, weight, and/or powder per layer, as taught by DeMuth.

Regarding claim 19, DeMuth in view of Koerber teaches the limitations as set forth for claim 5. DeMuth further discloses that the gas flowing through the fluid passageways in the temporary walls may be air, nitrogen, or other suitable gas to improve thermal management (Col. 22, lines 27-35). Nitrogen is a known inert gas (Col. 29, lines 1-3).

Claim(s) 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10518328 B2 (“DeMuth”) and US 2016/0107263 A1 (“Koerber”), as applied to claim 1 above, and further in view of US 7521652 B2 (“Chung”).

Regarding claim 14, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. Koerber further discloses the use of apertures in the base plate through which functional interfaces for media conveyance can be realized (Col. 5, line 66 – Col. 6, line 34). Neither reference explicitly discloses opening an aperture in the build platform adjacent to at least one of the outlet and the inlet of the passageway to evacuate the powder therein. 

	Chung discloses that upon completion of the build process, ducts formed within the part-cake remain filled with unfused powder, and that it is beneficial to remove the unfused powder from the ducts prior to introducing cooling media into the ducts (Col. 7, lines 13-17, 46-48; Col. 8, lines 25-27). Chung therefore teaches that the terminal portions are closed during the formation of the ducts. Once the ducts have been formed, caps at the fittings aligned with terminal portions are removed, allowing access to the unfused powder (Col. 15, lines 27-30, 38-49). Various methods can be used for removing the unfused powder, such as vacuum suction at one terminal portion of the duct (Col. 7, lines 18-22). 
	It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber to include the steps from Chung of, upon completing the at least one passageway, opening an aperture in the build platform adjacent to at least one of the outlet and the inlet of the passageway to evacuate the powder therein in order to remove unfused powder from the passageway, allowing the passageway to be accessible for thermal transfer fluids (Col. 7, lines 13-17; Col. 8, lines 25-27).

Regarding claim 18, DeMuth in view of Koerber discloses the limitations as set forth for claim 1. DeMuth further discloses the use of vacuum systems for removing or dislodging remaining powders on a build platform, bed, crevices, or from around a part (Col. 6, lines 22-25; Col. 11, lines 26-28; Col. 24, lines 3-5; Col. 31, lines 45-55). DeMuth does not explicitly disclose the step of, upon completing the at least one passageway in the build envelope, connecting a vacuum source to at least one of the outlet and the inlet of the passageway to evacuate the powder therein. 
Chung, analogous in the field of laser sintering, teaches opening an aperture in the build platform adjacent to the outlet and/or inlet of the passageway to evacuate the powder therein (Col. 15, lines 8-11, 27-30, 38-49; Fig. 11). Chung discloses a method of forming one or more thermal transfer channels, or solid-walled ducts, within the part-cake (Col. 2, lines 2-7).  The channels are formed by laser sintering during a layerwise build process (Col. 2, lines 18-20), such that while the built parts are being formed in the layerwise build process through laser sintering, the thermal transfer channels are also being formed by laser sintering (Col. 6, lines 31-37). Hollow channels are used for controlling the cooling rate of the part-cake through the introduction of various cooling media into the channels (Col. 6, lines 17-25). Chung teaches that the channels can have one or more terminal portions at the base plate or platform (Col. 7, lines 10-12; Col. 15, lines 8-11, 27-30; Fig. 11). Cooling media can be introduced through one or more of the terminal portions of a channel or duct, circulated through the duct, and removed from the other terminal portion (Col. 8, lines 49-52).
	Chung discloses that upon completion of the build process, ducts formed within the part-cake remain filled with unfused powder, and that it is beneficial to remove the unfused powder from the ducts prior to introducing cooling media into the ducts (Col. 7, lines 13-17, 46-48; Col. 8, lines 25-27). Various methods can be used for removing the unfused powder, such as vacuum suction at one terminal portion of the duct (Col. 7, lines 18-22, 63-64; Col. 10, lines 51-54). 
	It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber to include the step from Chung of, upon completing the at least one passageway in the build envelope, connecting a vacuum source to at least one of the outlet and the inlet of the passageway to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 10518328 B2 (“DeMuth”) and US 2016/0107263 A1 (“Koerber”), as applied to claim 5 above, and further in view of Process Cooling.

Regarding claim 20, DeMuth in view of Koerber teaches the limitations as set forth for claim 5. It is further noted that the claim is interpreted to require that a fluid includes ethylene glycol, diethylene glycol, or propylene glycol (as detailed in Claim Rejections – 35 U.S.C. 112). DeMuth does not explicitly disclose that the fluid includes ethylene glycol, diethylene glycol, or propylene glycol.
DeMuth discloses that any suitable gas or liquid can be circulated through the fluid passageway for thermal management (Col. 22, lines 32-35). Ethylene glycol and propylene glycol are well known in the art as heat transfer fluids, as evidenced by Process Cooling. The use of either of these fluids therefore amounts to a substitution of equivalent elements yielding predictable results of heat transfer. 
Further, as noted by Process Cooling, each substance has its own desirable qualities as heat transfer fluids – for example, ethylene glycol has more desirable physical and heat transfer properties, while propylene glycol is essentially nontoxic and can be used in applications involving possible contact with foods, beverages, or food-contact surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date to specify in the method of DeMuth in view of Koerber to use ethylene glycol or propylene glycol as the fluid for thermal management, because ethylene glycol has desirable physical and heat transfer properties, and propylene glycol is essentially nontoxic and can be used in applications where this is a concern, as taught by Process Cooling. Furthermore, it would have been obvious to substitute the suitable gas or liquid of DeMuth with ethylene glycol or propylene glycol because this is a substitution of equivalent . 

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 10518328 B2 (“DeMuth”) and US 2016/0107263 A1 (“Koerber”), as applied to claim 6 above, and further in view of US 2021/0178406 A1 (“Ringwald”).

Regarding claim 21, DeMuth in view of Koerber discloses the limitations as set forth for claim 6. DeMuth describes circulation of the fluid through the temporary walls for thermal management (Col. 22, lines 35-38), and DeMuth teaches a controlled collection port that may be used to provide access to a vacuum mechanism (Col. 31, lines 45-55). DeMuth fails to explicitly disclose individually controlling at least one of the inlet and the outlet using a multi-way valve fluidly connected to at least one of the inlet and the outlet.
Ringwald, analogous in the field of 3D printing using particulate material (Abstract), teaches a system featuring an electronically controllable three-way valve provided along at least one feed line which transfers gas (air) and build material particles through the printing system (Fig. 2, [0032], [0035]). This type of valve is used in the system in order to manipulate and direct the flow of materials in one of two directions ([0033], [0044]). Ringwald depicts an embodiment showing the valve positioned on an outlet line from the print area, wherein the material stream can be transported to a collection mechanism for further processing (valve 250, Fig. 2; [0031]-[0032]). 
	It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber to include the controllable three-way valve of Ringwald, fluidly connect to at least the outlet of the at least one passageway, with the step of individually controlling at least one of the inlet and the outlet using the multi-way valve fluidly connected to at least one of the inlet and the outlet. Incorporating such a valve in the circuit taught by DeMuth and Koerber would provide additional control over the system to manipulate and direct the flow of the fluid, as taught by Ringwald.

Regarding claim 22, DeMuth in view of Koerber, and further in view of Ringwald, discloses the limitations as set forth above for claim 21. DeMuth does not explicity disclose a control system individually controls the flowing the gas and the collecting the gas.
DeMuth further discloses a control processor which can be connected to control any components of the additive manufacturing system (Col. 6, lines 36-37). The control processor can be connected to a variety of actuators, heating or cooling systems, and controllers to coordinate operation (Col. 6, lines 37-40). The control processor can be a single central controller, or can include one or more independent control systems, and is provided with an interface to allow input of manufacturing instructions (Col. 6, lines 43-49). DeMuth further discloses that the build chamber can be equipped with adjustable process temperature controls (Col. 10, lines 62-63); that pre-heating of powders and post-processing heat treatments may be achieved by embedding heating/cooling element(s), which may be fluid channels capable of heat exchange, inside walls of a build chamber/inside a build platform and controlling the rate of heating/cooling with a feedback algorithm (Col. 20, lines 38-44; Col. 21, lines 13-24); and that thermal management by way of the fluid passageways may include controlled cooling (Col. 22, lines 35-36). 
One of ordinary skill in the art would therefore find it obvious that, with the controllable multi-way valve in place, the control processor taught by DeMuth was capable of individually controlling the flowing the gas and the collecting the gas. 
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber and Ringwald to specify wherein a control system individually controls the flowing the gas and the collecting the gas because doing so would provide additional control over the system, the ability to coordinate operation, thermal management, and allow for the system to operate according to input instructions, as taught by DeMuth.

Regarding claim 23, DeMuth in view of Koerber, and further in view of Ringwald, discloses the limitations as set forth above for claim 22. DeMuth does not explicitly disclose the control system is in communication with the multi-way valve.
	The disclosure by DeMuth of the capabilities of the control system set forth above for claim 22, including that the system is capable of controlling any components of the additive manufacturing system, such as actuators and heating/cooling systems, and controlling the rate of heating/cooling with a feedback algorithm, shows that the control system taught by DeMuth was capable of communication with the multi-way valve. This type of communication would be one way that control over the heating/cooling systems could be realized.
It would have been obvious to one of ordinary skill in the art to modify the method of DeMuth in view of Koerber and Ringwald to specify wherein the control system is in communication with the multi-way valve for the benefits of additional control over the system, ability to coordinate operation, and thermal management, as taught by DeMuth.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 10518328 B2 (“DeMuth”) and US 2016/0107263 A1 (“Koerber”), as applied to claim 7 above, with evidentiary support from Britannica Academic.

Regarding claim 24, DeMuth in view of Koerber teaches the limitations as set forth for claim 7. DeMuth describes circulation of the fluid through the temporary walls for thermal management (Col. 22, lines 35-38), as well as controlled cooling (Col. 22, lines 35-36), and heating or cooling the fluid outside the build chamber before moving the fluid through the fluid channels (Col. 21, lines 18-24). DeMuth does not explicitly disclose wherein recirculating the gas comprises controlling a temperature of the gas using a heat exchanger.
Koerber teaches that the supply/feed device has the capability to control the temperature of the media from the discharge end of the pipeline (Col. 9, lines 41-45) and can therefore cool the collected 
A heat exchanger is a known, generic description of a type of device used to transfer heat between fluids for the purpose of heating and/or cooling (see Britannica definition). Since both DeMuth and Koerber teach cooling the fluid to be provided for thermal management, and Koerber teaches a device which enables the media to be provided at a desired temperature, a heat exchanger would be an obvious choice of device to serve this purpose because it is well known in the art to predictably perform the function of heating or cooling fluids.
It would therefore have been obvious to one of ordinary skill in the art to further modify the method of DeMuth in view of Koerber to incorporate wherein recirculating the gas comprises controlling a temperature of the gas using a heat exchanger, in order to provide the cooling media at the desired temperature, maintain an effective heat exchanging circuit, and effectively provide thermal management as a component is being built, as preferred by Koerber. Furthermore, the incorporation of a heat exchanger amounts to combining prior art elements according to known methods to yield predictable results, and it has been shown that when all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, then the claim would have been obvious. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claim 15 has been considered and found persuasive. The previous 112(b) rejection of claim 15 is withdrawn.
Applicant argues that the prior art of DeMuth fails to expressly state, disclose, or render obvious (p. 10, paragraphs 1-2) irradiating at least part of a layer of powder to form a build envelope containing a build wall defining at least one internal cavity therein, wherein the object is built within the build envelope, as required by (currently amended) claim 1. It is noted that this argument is directed toward claim language newly added since the previous Office Action, and thus the amended claim has been fully addressed in the body of this rejection. 
This argument is not found persuasive. As set forth in the previous Office Action and here, DeMuth teaches irradiating at least part of a layer of powder to form a build envelope containing a build wall (selectively fusing a portion of the first layer of the powder bed to form one or more first walls…the one or more first walls may contain another portion of the first layer of the powder bed on the build platform, Col. 21, lines 47-60) defining at least one internal cavity therein (the temporary walls can be produced to have pipes, cavities, or porous sections (hereinafter “fluid passageways”), Col. 22, lines 27-29). The new claim 1 language further specifies that the object is built within the build envelope. DeMuth teaches this by stating that the printed walls form walls of a build chamber (Col. 22, lines 46-48), and/or that the printed chamber walls support previously deposited layers consisting of powder and printed object(s) (Col. 22, lines 60-63), and/or that powder can be dispensed only between the walled areas, where it is needed (Col. 23, lines 19-25), and/or that the process may involve printing a perimeter wall during each layer (Col. 22, lines 65-66). One of ordinary skill would recognize the known terminology of a “build chamber” to describe an area where an object is built, and that in a powder-based additive 
Applicant argues that DeMuth lacks any teaching or suggestion to modify its process to include such feature described above (p. 10, paragraph 2). This is not found persuasive because DeMuth teaches the additional limitation specified, and the process does not require modification.
Applicant argues that Koerber fails to cure the above-mentioned deficiencies of DeMuth (p. 10, last paragraph). Specifically, Applicant argues that DeMuth, alone or in any proper combination with Koerber fails to disclose or render obvious at least a method of making an object from powder including irradiating at least part of a layer of powder to form a build envelope containing a build wall defining at least one internal cavity therein. Applicant continues, Koerber is completely silent on an additive manufacturing process including such feature and lacks any teaching or suggestion to modify DeMuth to include such feature. 
This is not found persuasive. First, DeMuth alone teaches the above-stated limitation, so the argument regarding the teaching or suggestion of Koerber on this matter is not relevant. Second, the body of this rejection and the last set forth that DeMuth teaches a method of making an object from powder (process of powder bed fusion, Col. 21, lines 48-51), including irradiating at least part of a layer of powder to form a build envelope containing a build wall (selectively fusing the powder to form a set of walls which may contain a portion of the layer of the powder bed; Col. 21, lines 55-60) defining at least one internal cavity therein (the temporary walls may have cavities, Col. 22, lines 27-30). In the present arguments, Applicant has not addressed any supposed errors in the examiner’s interpretation of the teachings of DeMuth by citing a passage previously relied upon.
Applicant argues that independent claim 15 recites similar features to the above-mentioned features of independent claim 1, and therefore independent claim 15 is similarly patentable over DeMuth in view of Koerber, alone or in any proper combination (pp. 10-11). This is not found persuasive, for the reasons set forth above regarding arguments over claim 1.

This is not found persuasive due to the response set forth to arguments over the independent claims and for the evidence and rationale set forth in the body of this rejection regarding each dependent claim. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                       
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754